Citation Nr: 1113362	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  08-36 858A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for neurological impairments of the bilateral upper extremities, to include as secondary to service-connected cervical spine disability.

2.  Entitlement to service connection for neurological impairments of the bilateral lower extremities, to include as secondary to service-connected cervical spine disability.

3.  Entitlement to service connection for urinary incontinence, to include as secondary to service-connected cervical spine disability.

4.  Entitlement to service connection to fecal incontinence, to include as secondary to service-connected right knee disability and a service-connected cervical spine disorder.

5.  Entitlement to an initial disability rating in excess of 10 percent for cervical spine disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1977 to March 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2007 and February 2009 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The evidence of record is in relative equipoise as to whether the Veteran's current bilateral upper extremities neurologic impairments are related to his cervical spine disorder. 

2.  The evidence of record is in relative equipoise as to whether the Veteran's current bilateral lower extremities neurological impairments are related to his cervical spine disorder. 

3.  The evidence of record is in relative equipoise as to whether the Veteran's current urinary incontinence is related to his cervical spine disorder.

4.  The evidence of record is in relative equipoise as to whether the Veteran's current bowel incontinence is related to his cervical spine disorder.

5.  The preponderance of the evidence does not show moderate limitation of motion of the cervical spine or forward flexion of the cervical spine of 30 degrees or less.


CONCLUSIONS OF LAW

1.  The criteria for service connection for neurological impairments of the bilateral upper extremities have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

2.  The criteria for service connection for neurological impairments of the bilateral lower extremities have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

3.  The criteria for service connection for urinary incontinence have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

4.  The criteria for service connection for bowel incontinence have been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2010).

5.  The criteria for an initial disability rating in excess of 10 percent for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1- 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 5285, 5290 (2002), (2003), 5237 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in June 2003, May 2006, and November 2008, the Veteran was notified of the information and evidence necessary to substantiate his claims.  VA told the Veteran what information she needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

As to the issue of a higher initial disability rating for the now service-connected cervical spine disorder, an increased rating is a "downstream" issue.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Sutton v. Nicholson, 20 Vet. App. 419 (2006) (citing Dingess).  

VA satisfied the notice requirements under Dingess by letters dated in May 2006, wherein VA informed the Veteran as to the type of evidence necessary to establish a disability rating or effective date.  Adequate notice has been provided to the Veteran prior to the transfer and certification of his case to the Board, and thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  He was provided appropriate VA medical examinations.  There is no indication of any additional, relevant records that the RO failed to obtain.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA.    


Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303.

Service connection for certain neurologic and bladder impairments may be established based upon a legal presumption by showing that either is manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1132; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 49.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate this claim for increase, and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Merits of the Service Connection Claims

Here, the Veteran claims that he currently has neurological disorders effecting the bilateral upper and lower extremities, as well as urinary and fecal incontinence disorders, that are related to his service-connected cervical spine disability.  Having reviewed the evidence of record in light of all relevant laws and regulations, the Board finds that a point of relative equipoise has been reached with respect to these issues.  Accordingly, all doubt must be resolved in the Veteran's favor and the claims for service connection must be granted.  

The Veteran's service treatment records have been associated with the claims file.  These records show that the Veteran was treated in-service for cervical spine symptomatology.  However, they are negative for treatment of any neurological symptomatology or any reports of urinary or fecal incontinence.  

The Veteran's private medical treatment records have been associated with the claims file.  These records show that the Veteran suffered a cervical spine injury in April 1998, nineteen days following his separation from active duty, after diving into a shallow pool.  An April 1998 private emergency room record shows that the Veteran reported that he was unable to move his lower extremities and had no sensation immediately following the accident; he was diagnosed with a cervical fracture with quadriplegia.  A subsequent April 1998 examination report reflects that the Veteran presented as incomplete quadriplegia, at the C6 level in the weeks following the accident.  There were no functional limitations noted prior to the Veteran's post-service accident.  An August 1998 discharge summary shows that the Veteran was diagnosed with neurogenic bladder.

Additional private treatment records reflect treatment of neurological and genitourinary symptomatology.  A June 1999 private treatment record shows that the Veteran was doing fine on a bowel program involving digital stimulation, without any accidents.  In June 2000, the Veteran reported having left arm numbness; following a private nerve condition studies, he was diagnosed with C6 myelopathy secondary to a spinal cord injury.  A July 2000 private treatment note shows that the Veteran was continent of bowel with a program including digital stimulation; the Veteran had to use self catheterization half of the time to void was able to void independently half of the time.  

The claims file reflects that the Veteran underwent a VA rectal examination in January 1999.  He reported that he required digital stimulation or suppositories to have bowel movements.  On the physical examination, he was noted to present in a wheelchair and to have some movement in his upper extremities and right leg.  He was noted to have fairly good anal sphincter tone.  

Associated with the claims file are the Veteran's VA medical treatment records.  These records show that the Veteran was diagnosed with neurogenic bladder, neurogenic bowel, neuralgia, and neurological pain.  An August 2001 treatment record shows that the Veteran reported experiencing frequent bladder spasms and frequent urination; he reported that he had to change himself often because of incontinence.  The Veteran complained of chronic aching and burning pain in his arm, buttocks, low back, and hands in March 2005.  

The Veteran's claims folder was reviewed by a VA examiner in November 2006 for purpose of rendering an opinion with respect to whether the Veteran's in-service cervical spine condition may have contributed to a higher risk of developing neurologic trauma following the Veteran's April 1998 accident.  The examiner stated that given the Veteran's in-service complaints of cervical spine pain it was possible, but not certain, that his prior cervical symptoms could have been related to a cervical spine condition like cervical stenosis.  He further stated that this could have placed the Veteran at a higher risk of developing significant neurologic deficits after an injury.  The examiner stated that it is a well known medical fact that a patient with cervical stenosis is at a higher risk of suffering significant neurological deficits following any significant trauma to the cervical spine region.  However, he was unable to provide a definitive opinion with regards to the Veteran's cervical spine disability due to a lack of in-service neuroimaging evidence.  

In January 2007, the Veteran underwent a VA joints examination, during which his upper and lower extremities and cervical spine were assessed.  Following a physical examination and claims file review, the examiner essentially determined that the Veteran had pre-existing injuries to his cervical spine during his military service.  He further opined that it was at least as likely as not that the Veteran's cervical spine disorder had its onset during his military service.  However, he could not say to what degree his in-service cervical spine disorder contributed to his current disability because the Veteran sustained a cervical spine injury subsequent to his separation, an injury which coexists with his prior disorder.  The examiner went on to conclude that the Veteran's current cervical spine disability was aggravated by the pre-existing disorder he was seen for while on active duty.  

The Board notes that the Veteran is currently service connected for a cervical spine disability.  In a September 2007 rating decision, the RO granted service connection for a cervical spine disability, due, in part, to the Veteran's service treatment records documenting his complaints of neck and upper back pain and the November 2006 and January 2007 VA opinions. 

Associated with the claims file is a November 2008 letter from the Veteran's VA treating physician, J.L., M.D.  Dr. J.L. reported that the Veteran was followed regularly at the VA and that he was diagnosed with chronic C6 incomplete quadriplegia.  She opined that because of the Veteran's spinal cord injury, he had neurogenic bladder and neurogenic bowels, which caused both his bladder and bowel not to function properly.

The Veteran underwent VA genitourinary and peripheral nerves examinations in January 2009, at which time he reported experiencing bowel and bladder incontinence, and bilateral upper and lower extremity quadriplegia since 1998.  He was noted to use a leg bag and self-catheterization to void.  There were no bowel accidents reported for approximately five years.  He was noted to have near complete quadriplegia since 1998.  Over the years, the Veteran developed bilateral lower extremity edema with increasing numb sensation.  The examiner noted that the Veteran continued to be able to feel some sensations.  Following a physical examination, the Veteran was diagnosed with urinary incontinence, fecal incontinence, and bilateral lower extremity near complete quadriplegia.  The problems associated with these diagnoses included neurologic impairments of the bilateral upper and lower extremities.  The examiner essentially opined that the neurological impairments of the upper and lower extremities and the bowel and bladder incontinence were not caused by or a result of cervical spine degenerative changes.  She highlighted that the Veteran was involved in an unfortunate accident, which resulted in a fracture at C6 that left him with incomplete quadriplegia.  The examiner went on explain that while it does appear that the Veteran had some degenerative changes to the cervical spine prior to his accident, there was little doubt that his current disorders were due to the fracture of his cervical spine and not the cervical spine degeneration.

Here, the analysis may be stated briefly.  After a careful review of the evidence of record, the Board finds that the evidence is, at the very least, in relative equipoise as to whether the Veteran currently has neurological impairments of the bilateral upper and lower extremities, and urinary and bowel disorders related to his service-connected cervical spine disability.  As a point of relative equipoise as been reached with respect to the claimed disorders, the Board must resolve all doubt in the Veteran's favor and grant the claims for service connection.       

The Veteran has generally alleged the he currently has upper and lower extremities neurological impairments, an urinary incontinence disorder, and a bowel incontinence disorder due to his service-connected cervical spine disability.  Although the Veteran is not competent to provide an opinion as to the etiology of his claimed disorders, he is competent to report his current symptomatology and the onset of his symptoms began.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992). In this regard, the Veteran has consistently reported that the claimed disorders began following an April 1998 post-service cervical spine injury, a cervical spine injury that the Board notes has been determined to have been aggravated by the Veteran's military service.  The Board finds the Veteran's testimony to be credible as there are no conflicting statements in the record.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The medical evidence, however, includes contradictory opinions as to whether the Veteran current upper and lower extremities neurological disorders, urinary incontinence disorder, and bowel incontinence disorders are related to his service-connected cervical spine disability.  Here, the Board again highlights that the Veteran was granted service connection for a cervical spinal disability due, in part, to the January 2007 VA examiner's opinion essentially that the Veteran's April 1998 cervical spine injury and current residuals were aggravated by his in-service cervical spine disorder.  Also included in the claims file is the November 2008 letter from the Veteran's VA treating physician Dr. J.L., in which the physician essentially opined that the Veteran has neurogenic bladder and bowel disorders as the result of his cervical spine disability.  In contrast, the January 2009 VA examiner opined that the Veteran's upper and lower extremities neurological impairments and the bowel and bladder incontinence were not caused by or a result of his in-service cervical spine disorder.  While the January 2009 VA examination report and opinion constitutes the most recent review of the claims file for the purpose or rendering an opinion in this case, the Board does not find the January 2009 VA examiner's opinion to be of a greater probative value.  Specifically, the January 2009 VA examiner's opinion does not give adequate consideration of or reconcile the medical evidence indicating that the Veteran's in-service cervical spine disorder aggravated his post-service cervical spine injury.  Therefore, the Board finds that the medical evidence has placed the record in equipoise as to whether the Veteran's upper and lower extremities neurological impairments, urinary incontinence, and bowel incontinence are related to his service-connected cervical spine disability.  Accordingly, the Board must resolve these issues in favor of the Veteran.  

After carefully reviewing all the evidence on file, the Board finds no adequate basis to reject the competent lay testimony and medical evidence of record that is favorable to the Veteran, based on a rational lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  While the evidence in this case is not unequivocal, it has nonetheless placed the record in relative equipoise.  Accordingly, the claims for service connection are granted.  

Further inquiry could be undertaken with a view towards development of the Veteran's claims so as to obtain an additional medical opinions.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).  As such, the Board will exercise its discretion to find that the evidence is in relative equipoise and conclude that entitlement to service connection for a neurological impairments of the bilateral upper extremities and bilateral lower extremities, a urinary disorder, and a bowel disorder is warranted.  Id.

Legal Criteria for Increased Disability Ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in the present case, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claim.

Cervical Spine Disability

With respect to this claim, the RO granted service connection for the Veteran's cervical spine disability by way of the September 2007 rating decision.  A 10 percent disability rating was assigned, effective from April 1, 1998, under Diagnostic Code 5237, which pertains to a cervical spine strain.  The Veteran disagrees with the assignment of this initial rating, as he claims that the rating does not give adequate consideration for the associated neurological, bladder, and bowel conditions.  As discussed above, the Veteran has been granted service connection for upper and lower extremities neurological impairments, and bowel and bladder incontinence related to his service-connected cervical spine disability.

Initially, the Board notes that the criteria for rating disabilities of the spine were amended on two occasions since the Veteran filed his claim in April 1998.  The Board is required to consider his claim in light of both the former and revised standards to determine whether an increased rating for his low back disability is warranted.  VA's Office of General Counsel has determined that the amended rating criteria, if more favorable to the claim, can be applied only prospectively for periods from and after the effective date of the regulatory change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110 (g); and 38 C.F.R. § 3.114.

Under the former rating criteria, cervical spine disabilities were rated under Diagnostic Code 5290 for limitation of motion of the cervical spine.  Diagnostic Code 5290 provided for a 10 percent disability rating for slight limitation of motion, a 20 percent disability rating for moderate limitation of motion, and a 30 percent disability rating for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  The Schedule for Rating Disabilities lists normal ranges of motion of the cervical spine for VA purposes to be forward flexion of the cervical spine from zero to 45 degrees, extension from zero to 45 degrees, left and right lateral flexion from zero to 45 degrees, and left and right lateral rotation from zero to 80 degrees; the normal combined range of motion of the cervical spine as 340 degrees.  See Schedule for Rating Disabilities, effective September 26, 2003, Plate V. 68 Fed. Reg. 51, 458 (Aug. 27, 2003).

Also applicable in this case is Diagnostic Code 5285, which provides the rating criteria for residuals of vertebra fracture.  See 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002).  A 100 percent rating was assignable with cord involvement, bedridden, or requiring long leg braces, with consideration of special monthly compensation; with lesser involvements, the residuals were to be rate for limited motion or nerve paralysis.  Without cord involvement; abnormal mobility requiring neck brace (jury mast), a 60 rating was assignable.  In other cases rate in accordance with definite limited motion or muscle spasm, adding 10 percent for demonstrable deformity of vertebral body.  A note to Diagnostic Code 5285 provides that both under ankylosis and limited motion, ratings should not be assigned for more than one segment by reason of involvement of only the first or last vertebrae of an adjacent segment.   

At the time the Veteran filed his claim, cervical spine disabilities were also rated under Diagnostic Code 5293 for intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  Diagnostic Code 5293 provided for a 10 percent disability rating for recurring attacks of mild intervertebral disc syndrome; a 20 percent disability rating for recurring attacks of moderate intervertebral disc syndrome; and a 40 percent disability rating for recurring attacks of severe intervertebral disc syndrome with intermittent relief.  A 60 percent disability rating required pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, with little intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

The first amendment pertaining to intervertebral disc syndrome became effective on September 23, 2002.  Under the revised criteria, intervertebral disc syndrome is rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (September 23, 2002).

Under these revised criteria, a 10 percent disability rating requires incapacitating episodes having a total duration of at least at least one week but less than two weeks; a 20 percent disability rating requires incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; and a 40 percent disability rating requires incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest and treatment prescribed by a physician.  Id.

The second amendment, effective September 26, 2003, involved a revision of the portion of the rating schedule to which diseases and injuries of the spine are evaluated.  In particular, Diagnostic Code 5293 for rating intervertebral disc syndrome was changed to Diagnostic Code 5243, which provides that ratings are now based on either the General Rating Formula for Diseases and Injuries of the Spine (effective September 26, 2003), or on the basis of incapacitating episodes (the criteria for which remain unchanged from September 23, 2002), whichever method results in a higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

The General Rating Formula for Diseases and Injuries of the Spine provides for a 10 percent disability rating if forward flexion is between 30 degrees and 40 degrees, the combined range of motion is between 170 degrees and 335 degrees, or if there is muscle spasm, guarding or localized tenderness not severe enough to result in abnormal spinal contour.  A 20 percent disability rating is warranted if forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, or if the combined range of motion of cervical spine is not greater than 170 degrees; or if there is muscle spasm of guarding severe enough to result in abnormal spinal contour.  A 30 percent disability rating is assigned if forward flexion of the cervical spine is 15 degrees or less, or for favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  Lastly, a 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a (2010).  

Turning to the merits of the claim, the Veteran's service treatment records and private treatment records show treatment for his cervical spine symptomatology.  However, these records do not provide evidence relevant to the applicable diagnostic codes in this case.

The claims file reflects that the Veteran underwent a VA spine examination in May 2005.  He was noted to have suffered a post-service cervical spine injury, which resulted in quadriplegia.  He was wheelchair bound at the time of the examination but reported the ability to stand using a standing frame.  The examiner noted that much of the examination was limited because of the Veteran's quadriplegic state.  The Veteran reported having cervical spine pain all of the time, which was described as mostly a stiffness type of pain.  He stated that with quick movements he had an increase in his stiffness type of pain, as well as muscle spasms.  Pain was also reported to occur with sitting.  The examiner noted that the Veteran underwent a cervical spine graft and fusion at C5, C6, and C7 levels at the time of his cervical spine injury.  The physical examination revealed poor alignment of the cervical spine with loss of the natural curve.  The examination was negative for redness, swelling, or heat.  Significant palpable muscles spasms on the entire length of the cervical spine.  Range of motion of the cervical spine was reported as follows:  flexion from 0 to 40 degrees; extension from 0 to 30 degrees; left and right lateral flexion from 0 to 30 degrees; and left and right lateral rotation from 0 to 70 degrees.  X-rays examination revealed degenerative changes in the cervical spine status post fusion.  

The Veteran's VA treatment records dated throughout the period of appeal have been associated with the claims file.  These records generally show that the Veteran was assessed to have C6 incomplete quadriplegia and reveal that at times he was prescribed medication to treat his muscle spasms.  Treatment records dated in April 2004, April 2005, and April 2007 show that on a physical examination, the Veteran demonstrated full range of motion of his cervical spine.  

 In January 2007, the Veteran underwent a VA orthopedic examination, at which time his cervical spine disability was assessed.  The Veteran presented to the examination in a wheel chair due to his spinal cord injury.  The physical examination that the cervical spine range of motion was as follows:  forward flexion from 0 to 40 degrees; extension from 0 to 40 degrees; right and left lateral rotation from 0 to 80 degrees; and right and left lateral bending from 0 to 30 degrees.  There was no neck pain with range of motion testing and the Veteran denied any pain with repetitive motion.  The Veteran reported having upper trapezius neck pain approximately twice a week.  He denied any spasms in his upper trapezius, but reported having spasms in his arms and legs.   

Based on the foregoing, the Board finds that the preponderance of the evidence does not show that a disability rating in excess of 10 percent is warranted for the Veteran's cervical spine disability.  In this case, the preponderance of the evidence does not show that the next-higher, 20 percent rating is warranted based on a limitation of motion of the Veteran's cervical spine under either the former or revised rating criteria.  As noted above, a 20 percent rating is assigned under the old rating criteria for a moderate limitation of motion of the cervical spine.  Throughout the pendency of the appeal, the Veteran has demonstrated cervical spine motion of at least 40 degrees of forward flexion, extension to at least 30 degrees, right and left lateral flexion to at least 30 degrees, and left and right lateral rotation to at least 80 degrees.  While the Veteran reported experiencing pain with motion and at rest, the January 2007 examination was negative for objective evidence of pain or any additional limitation of motion following repetitive testing.  Thus, the Board cannot find that overall this characterizes a "moderate" limitation of motion of the cervical spine.  See Diagnostic Code 5290 (2002).  Instead, these findings indication that the Veteran's limitation of motion of the cervical spine is no more than slight, in nature.  

Further, under the revised rating criteria, the evidence of record does not support an evaluation in excess of 10 percent, as there is no evidence of forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees.  Additionally, his combined cervical spine range of motion throughout the pendency of the appeal has been at least 270 degrees.  Given this, a 20 percent rating is not warranted, as his combined range of motion of the cervical spine is greater than 170 degrees.  Although the May 2005 VA examination revealed significant muscle spasms in the area of the cervical spine, these spasms were not noted to result in an abnormal spinal contour.  Essentially, the evidence of record does not show that an evaluation in excess of 10 percent for the Veteran's cervical spine disability under the revised Diagnostic Code 5242.  See Diagnostic Code 5242 (2010). 

In reaching the above determination, the Board has considered guidelines set forth in DeLuca.  There has been no showing that the Veteran experienced greater limitation of motion in his cervical spine as a result of flare ups or functional loss due to weakness, excess fatigability, incoordination, or pain on use.  While the Veteran has reported experiencing cervical spine pain and stiffness, the objective evidence of record fails to associate any additional impairments due to pain that have not already been contemplated by the currently assigned 10 percent disability rating.  When the evidence is viewed in its entirety, the Board finds that the DeLuca criteria are not met with respect to the present claim.  

The Board has also considered the application of other potentially relevant diagnostic code provisions under the former criteria of the rating schedule to determine whether a rating in excess of 10 percent is possible.  Taking the diagnostic code provisions in numerical order, Diagnostic Code 5285 does not provide a basis for a higher disability rating, as the Veteran's cervical spine fracture was related to a post-service injury and not his in-service cervical spine disability.  Diagnostic Codes 5286 and 5287 do not apply to the Veteran's claim because there is no objective evidence of ankylosis; as described above, the Veteran does have movement of his cervical spine, with a slight limitation in his range of motion.  Diagnostic Codes 5288, 5289, 5291, and 5292 do not apply because they pertain to portions of the spine not pertinent to this disability.  Diagnostic Code 5294, pertaining to sacroiliac injury and weakness, has not been shown by the medical evidence, and Diagnostic Code 5295 applies to a portion of the spine not pertinent to this disability. As such, the Veteran is not entitled to a rating in excess of 10 percent under the prior version of the rating schedule.  See generally, 38 C.F.R. § 4.71a (2002)

The Board has also considered whether an increased rating is warranted under both the former and revised criteria for intervertebral disc syndrome.  See Diagnostic Code 5293 (2002), (2003), Diagnostic Code 5243 (2010).  However, the rating criteria for intervertebral disc syndrome does not apply in this case because there have been no documentations of incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.  As such, Diagnostic Codes 5293 and 5243 also cannot provide a basis for an increased rating.

The Board has also considered whether an increased evaluation is warranted based upon the granting of a separate neurologic disability related to the cervical spine.  As determined herein, the Veteran has been granted service connection for the neurological impairments of the upper and lower extremities, bladder incontinence, and bowel incontinence associated with his cervical spine disability.  The medical evidence is negative for any additional reports of neurological symptoms associated with the cervical spine disability.  The Board is not able to identify any further evidence of neurological symptomatology associated with the service-connected cervical spine disability.  Therefore, a separate rating is not warranted for neurological impairment, as no such impairment is shown.

In reaching the above decision with regards to the Veteran's claim for increased disability rating, the Board has considered the Veteran's statements as to the nature and severity of his cervical spine disability.  The Veteran is certainly competent to report that his current symptomatology and to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Although the Veteran has claimed that a higher disability rating is warranted for his cervical spine disability, due to such factors as pain, as described above, the disability rating  upheld herein takes into account any functional limitation due to pain and any other reported symptomatology.  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation in excess of what has been assigned or that the rating criteria should not be employed, he is not competent to make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (holding that a witness must be competent in order for his statements or testimony to be probative as to the facts under consideration).

Additionally, the Board has considered whether any of the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In Thun v. Peake, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

As has been explained fully herein, the Board finds that the disability rating that have been assigned for the Veteran's cervical spine disability contemplates the level of impairment reported by the Veteran, and there is no aspect of the Veteran's disability that is not contemplated by the schedular criteria.  Indeed, higher ratings are available for the cervical spine disability, but the Veteran's symptomatology with respect to this disorder simply does not meet the criteria for higher ratings at any time during the period on appeal.  For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In deciding the Veteran's increased initial rating claim, the Board has considered the determination in Fenderson v. West, 12 Vet. App. 119 (199), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation at any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability in issue, such that increased evaluations are warranted.

In reaching these decisions, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for neurological impairments of the bilateral upper extremities is granted, subject to the laws and regulations governing monetary awards.

Service connection for neurological impairments of the bilateral lower extremities is granted, subject to the laws and regulations governing monetary awards.

Service connection for urinary incontinence is granted, subject to the laws and regulations governing monetary awards.

Service connection for fecal incontinence is granted, subject to the laws and regulations governing monetary awards.  

Entitlement to an initial disability rating in excess of 10 percent for a cervical spine disability is denied.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


